UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

DEREK M. ROGERS,
Plaintiff,
Case No. 2:18-cv-129

v. CHIEF .]UDGE EDMUND A. SARGUS, JR.
Magistrate Judge Kimberly A. Jolson

COMMISSIONER OF
SOCIAL SECURITY,

Defendant.

ORDER

On October 17 , 2018, the Magistrate Judge issued a Report and Recommendation in this
case recommending that Plaintiff’s Statement of Errors be overruled, and that judgment be
entered in favor of Defendant. (ECF No. 13). The Report and Recommendation advised the
parties that failure to object within fourteen days would result in a waiver of review by a District
Judge. The time period for filing objections has passed, and no party has objected to the Report
and Recommendation.

Accordingly, the Court ADOPTS the Report and Recommendation. (ECF No. 13). The
Clerk is DlRECTED to enter judgment in favor of Defendant.

IT IS SO ORDERED.

ll~>s mm /’\

DATE EDM A. SARGUS, JR.
CHI ITED STATES DISTRICT JUDGE

